DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2020.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 01/07/2021 has been entered. Claims 1, 7-8, 11-12, and 15 have been amended, claim 2 has been cancelled, and no claims have been added. Claims 11-20 remain withdrawn. Accordingly, claims 1 and 3-20 are pending with claims 1 and 3-10 under examination.
	The applicant’s amendment to Fig. 1 of the drawing to address the previous objection is acknowledged and accepted. The objection to the drawings is withdrawn.
	The amendments claims 1 and 8 obviates the previous § 112(b) rejection, which is hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US 20190126351 A1; of record) in view of Oswald et al. (US 20200094326 A1; of record) and Butcher et al. (US 20170197362 A1), hereinafter “US ‘362”.
As discussed in the Non-Final Rejection (mailed 10/07/2020) of claim 2, in the interest of compact prosecution, it is noted that Oswald is a Continuation of parent application No. 15/011,959 (Corresponding to US 20170216921 A1, filed on Feb. 1, 2016), and that the subject matter from Oswald used in this rejection contains support in at least (identical) Figures 1-8 of the parent application.
Regarding claims 1 and 9-10:
It is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
Geisen teaches additively manufacturing a component (“9,10” in Figs. 1-6) (meets the claimed “component formed using an additive manufacturing system”, and “exterior surface”, because any object inherently has an exterior surface), including determining a design of a portion of a powdery base material and selectively solidifying the portion in the bed of the base material according to the determined design such that an abrasive structure 2 (meets “powder removal device” and “plurality of powder removal devices” in claim 10; see Figs. 1-6) is generated, wherein the abrasive structures are still movable in the bed (meets “disposed within said interior cavity”) of the base material (see Abstract and Figs. 1-6). The additively manufactured component has an internal surface (meets the claimed “interior cavity”) with a surface roughness of less than 100 µm (Abstract; Fig. 1). 
Geisen teaches that actuation (meets “excited” limitation of claims 9-10) of the abrasive structure (“actuation”, in one embodiment, meaning ‘vibrating/shaking’; see [0034]) results in the base material (i.e. powder; see [0003-0005]) being removed from the cavity via an “opening 5” in the cavity [0039],[Fig. 3] (meets the claimed “exit port defined in said exterior surface to facilitate egress of the un-sintered and partially sintered powder”; see [0079, 0094, 0097] and Figs. 2-3 and 5). The manufacturing conditions are such that the base material partly or locally solidified [0035], wherein the “solidification” may occur via selective laser sintering (SLS) methods; this means that the powder base material contains sintered and un-sintered areas, which meets the claimed step of “remov[ing] un-sintered and partially sintered powder”.


	Oswald teaches an additively manufactured component with an internal passage [Abstract], with a multiple of agitators additively manufactured within the internal passage [0005], and wherein the agitators are spherical (see [0008] and Figs. 2-5), which meets the claimed “spheroid” limitation.
Oswald further teaches that by vibrating the component with the multiple of agitators (which are spherical) at the known natural frequency and break the semi-sintered conglomerated powder bonds surrounding each of the multiple of agitators, the internal passage of the component can be cleaned [0008-0009, 0012-0013]. The internal passage can also further be cleaned by mechanically working the powder with the multiple of agitators [0010, 0014]. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the abrasive structure shape of Geisen with the known equivalent of the agitator shape of Oswald, as doing so would allow for predictably loosening and cleaning the powder from the internal cavity/passage of an additively manufactured part by multiple means, such as both vibrating at the natural frequency, and by mechanically working the powder with the agitators.

	Oswald is silent regarding the spherical/spheroid agitators being asymmetrical.

 A force selected from the group consisting of a tensile, compressive, vibratory, and torsional force is applied to the solid core at the attachment feature; the material is then shorn with the shearing feature [0007], [0025]. US ‘362 further states that the shearing portion can have a radial shape of a circle, oval, square, triangle, as well as other non-symmetrical shapes for example [0039]. Thus, US ‘362 appreciates the use of non-symmetrical (i.e. asymmetrical) shapes to aid in shearing away excess material and/or powder from additively manufactured products.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the asymmetric shearing portion of a shape of US ‘362 to the spherical agitators of Geisen in view of Oswald as discussed above, as doing so would aid in shearing away excess material and/or powder from additively manufactured products.

Regarding claim 3:
Geisen teaches the component as applied to claim 1 above, and further teaches that the abrasive structure may be removed completely via an opening in the cavity [0039] (also see Figs. 3-5, [0037]; abrasive structures 2 exit through an ‘exit port’).
Regarding claim 5:
Geisen teaches the component as applied to claim 1 above. 
It can be seen from Figs. 1-6 that the abrasive structures 2 appear to have a symmetrical trapezoidal shape, which meets the claimed “symmetric geometry” limitation.
Regarding claim 6:


	Regarding claim 8:
	Geisen teaches the component as applied to claim 1 above.
	Geisen does not explicitly teach that the abrasive structure “has a size between approximately 40 microns and approximately 500 microns”.
	However, Geisen appreciates the concept of changing and tailoring the size, volume, or shape of the clusters (abrasive structures comprise the clusters, see [0070]) via CAD and/or computer-aided manufacturing [0027], [0073] based on the intended purpose. Geisen also states that “base material may particularly comprise a fine fraction, such as a fine powder, e.g. with an average particle diameter of e.g. few tens of micrometers and as well as a coarser granular fraction which may be formed from solidified and/or conglomerated powder particles” [0018]. A size of “few tens of micrometers” is reasonably expected to overlap with the applicant’s claimed range of 40-500 microns. Furthermore, Geisen discloses that the surface roughness is less preferably 100 µm [Abstract]; one of ordinary skill in the art would reasonably expect that the surface roughness of a part generated from powder-based additive manufacturing, subsequently smoothened by abrasive media, may generally be correlated with the dimensions of the abrasive media (e.g. “abrasive structure 2”). 
Thus, although Geisen does not explicitly teach that the abrasive structure has a size of approximately 40-500 microns as claimed, it would have been obvious to one of ordinary skill in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US 20190126351 A1; of record) in view of Oswald et al. (US 20200094326 A1; of record) and Butcher et al. (US 20170197362 A1), hereinafter “ US ‘362”, as applied to claim 1 above, and further in view of Butcher et al. (US 20170095888 A1; of record).
Geisen teaches the component as applied to claim 1 above, but is silent regarding the powder removal device having an asymmetric geometry.
Butcher teaches additively manufacturing a component with an internal passage and an additively manufactured elongated member within the internal passage [Abstract]. The elongated member is used to clean the internal passage of powder from the additive manufacturing process [0013-0020]. Thus, an elongated member allows for cleaning internal passages that are complex and otherwise difficult to clean.


The internal passage may be complex and be of a “non-line of sight geometry that includes multiple bends”. Butcher further discusses that it should be appreciated that various additional or alternative segments and/or fittings may also be provided [0027]. It should be further appreciated that although a conduit type example is illustrated herein, other aerospace components, aircraft structures, as well as a wide variety of applications outside the aerospace industry, which include one or more internal passages, would benefit [0027].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the component of Geisen in view of Oswald and US ‘362 with the (asymmetric, complex-shaped) elongated member of Butcher, as doing so would allow for an additively manufactured part with a complex shape to be cleaned of excess powder.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US 20190126351 A1; of record) in view of Oswald et al. (US 20200094326 A1; of record) and Butcher et al. (US 20170197362 A1), hereinafter “ US ‘362”, as applied to claim 1 above, in view of Butcher et al. (US 20170197364 A1), hereinafter “US ‘364”.
Geisen teaches the component as applied to claim 1 above, but is silent regarding the powder removal device being tethered from an interior surface of the component, wherein the powder removal device is configured to detach from the adjacent surface when vibrated.
vibratory, or torsional force is applied to the solid core at the attachment feature [Abstract; 0008]. The solid core is detached from the part [0008]. The solid core is then removed from the part [Abstract, 0008].
One of ordinary skill in the art would recognize that manufacturing a core that is partly attached to the main component would ensure the core does not move or shift during the build process, until it is desired to do so, such as when vibrating. The detachment upon vibration would allow the core to perform its primary function, of aiding in the powder removal from within the internal passage of the additively manufactured part [0004-0005, 0031].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Geisen in view of Oswald and ‘362 with those of US ‘364, as doing so would allow for removal of powder from additively manufactured parts having deep or high aspect ratio passages [0032].
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
The applicant argues that Geisen does not describe or suggest at least one powder removal device having a shape that is at least one of an asymmetrical spheroid, an ellipsoid combined with an annular disk, a Mobius loop, as asymmetrical cylinder, and a cuboid, as recited in amended claim 1 (see last paragraph of page 7 of arguments).


The applicant argues that Geisen does not describe or suggest that the powder removal device has a shape that is at least one of an asymmetrical spheroid, an ellipsoid combined with an annular disk, a Mobius loop, an asymmetrical cylinder, and a cuboid, but rather discloses that the abrasive structures have a trapezoidal cross section (see first paragraph of page 8 to paragraph bridging pages 8-9 of arguments).
The argument is respectfully not found persuasive. As discussed in the new § 103 rejection above, Geisen in view of Oswald and US ‘362 renders obvious the use of asymmetric-shaped powder removal devices to aid in shearing away excess material from additively-manufactured products. It would have been obvious to use simple substitution of one known element (such as the abrasive structures of Geisen, having one shape) for another (the spherical/spheroid shape of Oswald, having an asymmetric shape of US ‘362) to predictably achieve the results of powder removal in additively-manufactured products.

The applicant argues that dependent claims 3, 5-6, and 9-10 depend from claim 1 and are therefore patentable (see second paragraph of page 9 of arguments).
The argument is respectfully not found persuasive. As discussed above, claim 1 is obvious over Geisen in view of Oswald and US ‘362.


The argument is respectfully not found persuasive. As discussed in the new § 103 rejection above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed powder removal device size; based on Geisen’s disclosure of a particle size of “a few tens of micrometers” and based on the surface roughness of 100 µm or less, it would have been obvious to choose a size of the clusters/abrasive structures that are similar in size to the desired surface roughness, because surface roughness requires a certain resolution that is characterized by the size of the abrasion media. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).

The applicant argues that Butcher does not cure the deficiencies described above with respect to Claim 1 and instead merely shows an elongated member that follows the curvature of an internal passage of a component (see last two paragraph of page 10 of arguments).
The argument is respectfully not found persuasive. As discussed in the § 103 rejection above, Butcher renders obvious the use of an elongated member, because the elongated member is used to clean the internal passage of powder from the additive manufacturing process [0013-0020]. The internal passage may be complex and be of a “non-line of sight geometry that 

The applicant argues that Butcher '364 does not cure the deficiencies described above with respect to Claim 1 and is instead merely cited to show a powder removal device being allegedly tethered to an adjacent surface of a component (second paragraph of page 11 of arguments).
The argument is respectfully not found persuasive. As discussed in the § 103 rejection above, US ‘364 teaches making an additively manufactured part with an internal passage, and with a solid core being formed within at least a portion of the internal passage [Abstract]. Material that is not fused, either semi-sintered or un-sintered, is positioned between the solid portion and the solid core [Abstract; 0008]. At least a tensile, compressive, vibratory, or torsional force is applied to the solid core at the attachment feature [Abstract; 0008]. The detachment upon vibration would allow the core to perform its primary function, of aiding in the powder removal from within the internal passage of the additively manufactured part [0004-0005, 0031] having deep or high aspect ratio passages [0032].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731